101 F.3d 689
Purcell Bronson, Jesse Bondv.M. Ferson, Hearing Examiner, Tim Collins, Super, Asst.,Lieutenant Furrer, Kim Anderson, SCI-Pittsburgh Mail RoomEmplyee, Robert James, Santo Andolina, Edwar Howe, HarryCallithen, David Good, James Thompson, Program ReviewCommittee Members, Robert Bitner, John Does, Central Office,Review Committee Members, Superintendent White
NO. 95-3686
United States Court of Appeals,Third Circuit.
Oct 15, 1996

Appeal From:  W.D.Pa., No. 94-cv-00935,
Bloch, J.


1
AFFIRMED.